PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/308,330
Filing Date: 1 Nov 2016
Appellant(s): Smith et al.



__________________
James M. Schleicher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/25/2020 from which the appeal is taken is being maintained by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (2010/0136521).
With regard to claim 1, Yoon et al. teach an apparatus capable of detecting and quantifying a plurality of analytes in a fluid sample suspected of containing the plurality of analytes of interest, the apparatus comprising: 
A microfluidic system comprising:
A sample inlet that is capable of receiving a sample [0063] (i.e., well)

A detection chamber capable of comprising a first and second volume of immobilized selective binding species (Claim 1)(Figure 1b) and Yoon teaches a first volume comprising a first immobilized selective binding species to be bead (110) conjugated to Ab (120) (Figure 4) and the Ab is interpreted as being immobilized on the bead and selective as the Ab provides a selective binding species to its corresponding Antigen).  The Examiner interpreted a second immobilized selective binding species to be the group of the conjugated microspheres with the microorganism (105) immobilized thereon (Figure 5) (i.e., they are selective in that only the microorganism binds to them).  The detection chamber is taught by Yoon to be View cell (Figure 1b) as per [0011] the first and second detectors are taught to be positioned under the light transparent base.  
With respect to the interpretation of “Immobilized” applicant should note the Examiner’s interpretation that because the Ab in the first volume (figure 4) and the microorganism (105) in the second volume has a covalent relationship with the bead and its binding groups, it is thus interpreted to be “immobilized” as opposed to free flowing in solution.  
A sample outlet (Figure 1B) connected to the mixing chamber, detection chamber and inlets (Figure 1B) and
An optical system comprising:  a light source capable of illuminating the first and second volumes (i.e., LED or laser diode)(Claim19);

A light source attenuator is capable of being positioned between the detection chamber and the detector.  Yoon’s teaching of the glass slide in figure 1B located between the detector and view cell, and discussed more in [0064] is interpreted as “capable of attenuating” or “capable of acting as an attenuator”.
With regard to claims 2 and 3, Yoon et al. teach the system is operable to specifically detect one analyte and not another (Claim 1).
With regard to claims 4 and 5, Yoon et al. teach their capability of allowing multiple light and detectors sources to illuminate (and detect) multiple volumes with multiple lights/detectors (Claim 13).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(2010/0136521) in view of Ponjee et al. (201200096563).
	The teachings of Yoon et al. can be seen above.
	With regard to claim 6, Yoon et al. teach LEDs [0009] but not OLEDS.
	With regard to claim 7, Yoon et al teach photodiodes [0013] but not PiN photodiodes.

	With regard to claims 6-8, Ponjee et al. teach organic technologies [0136], pin-diode photodiodes [0136], and the use of the well known TFT technologies [0144] in their luminescence detector.
It would have been obvious to a person of skill in the art at the time the invention was made to have included the detecting technology taught by Ponjee et al. within the device of Yoon et al. as Ponjee et al. teaches superior detection occurring with their sensor without the “expensive optical components” [0004].  Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 1-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (2010/0136521) in view of Weinberger et al. (US 7046357).
With regard to claims 1 and 22, Yoon et al. teach an apparatus capable of detecting and quantifying a plurality of analytes in a fluid sample suspected of containing the plurality of analytes of interest, the apparatus comprising: 
A microfluidic system comprising:
A sample inlet that is capable of receiving a sample [0063] (i.e., well)

A detection chamber capable of comprising a first and second volume of immobilized selective binding species (Claim 1)(Figure 1b) and Yoon teaches a first volume comprising a first immobilized selective binding species to be bead (110) conjugated to Ab (120) (Figure 4) and the Ab is interpreted as being immobilized on the bead and selective as the Ab provides a selective binding species to its corresponding Antigen).  The Examiner interpreted a second immobilized selective binding species to be the group of the conjugated microspheres with the microorganism (105) immobilized thereon (Figure 5) (i.e., they are selective in that only the microorganism binds to them).  The detection chamber is taught by Yoon to be View cell (Figure 1b) as per [0011] the first and second detectors are taught to be positioned under the light transparent base.  
With respect to the interpretation of “Immobilized” applicant should note the Examiner’s interpretation that because the Ab in the first volume (figure 4) and the microorganism (105) in the second volume has a covalent relationship with the bead and its binding groups, it is thus interpreted to be “immobilized” as opposed to free flowing in solution and
A sample outlet (Figure 1B) connected to the mixing chamber, detection chamber and inlets (Figure 1B) and
An optical system comprising:  a light source capable of illuminating the first and second volumes (i.e., LED or laser diode)(Claim19);

A light source attenuator is capable of being positioned between the detection chamber and the detector.  Yoon’s teaching of the glass slide in figure 1B located between the detector and view cell, and discussed more in [0064] is interpreted as “capable of attenuating” or “capable of acting as an attenuator”.
Yoon et al. does not teach claim 22’s newly recited “a first immobilized selective binding species immobilized to an inner surface of the detection chamber” and “a second immobilized selective binding species immobilized to the inner surface of the detection chamber”.
Weinberger et al. teach covalently binding various biological molecules (i.e., a first, second, third, etc. selective binding species) to the surface of a biochip/detection chamber and the general microfluidic processing steps thereof (Col 8 lines 35-65, Col. 30 lines 29-36, Col. 32, 99).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the immobilized capture molecules on the surface of biochips as taught by Weinberger et al. within a detection device such as Yoon et al. for the expected benefit of designing microfluidic elements to deliver fluid that can include an analyte to a specific location on a biochip surface where the analyte is available to interact with a binding element attached to a biochip avoiding historic problems in the art such as excessive sample loss, low resolution, limited throughput, etc (Col. 1, 2).
With regard to claim 1, and should Yoon et al. be deemed not to teach an attenuator, Weinberger et al. teach various well known structures in the prior art known 
It would have been obvious to a person of skill in the art at the time the invention was made to have used the attenuator taught by Weinberger et al. within the device of Yoon et al. as reducing a lights optical power is taught by Weinberger et al. to be a well known method for “rendering the substrate compatible with a device for monitoring physiochemical changes of the surface to be detected” (Col. 5 line 1-20).
With regard to claims 2 and 3, Yoon et al. teach the system is operable to specifically detect one analyte and not another (Claim 1).
With regard to claims 4 and 5, Yoon et al. teach their capability of allowing multiple light and detectors sources to illuminate (and detect) multiple volumes with multiple lights/detectors (Claim 13).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al.(2010/0136521) in view of in view of Weinberger et al. (US 7046357) and in further view of Ponjee et al. (201200096563).
	The teachings of Yoon et al. in view of Weinberger et al. can be seen above.
	With regard to claim 6, Yoon et al. teach LEDs [0009] but not OLEDS.
	With regard to claim 7, Yoon et al teach photodiodes [0013] but not PiN photodiodes.
	With regard to claim 8, Yoon et al. teach optical detectors, but not TFT based arrays.

It would have been obvious to a person of skill in the art at the time the invention was made to have included the detecting technology taught by Ponjee et al. within the device of Yoon et al. and Weinberger et al. as Ponjee et al. teaches superior detection occurring with their sensor without the “expensive optical components” [0004].  Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
(2) Response to Argument
In view of the amendment entered after final filed on 4/6/2020 and the First Appeal Brief filed 07/23/2020, PROSECUTION was REOPENED in the Non-Final action of 8/25/21 in an attempt to move closer to allowance and to apply the prior art referenced previously in the Interview summary of 3/25/2020 and considering the interpretation of the claims as was discussed also in the interview of 10/10/2019. An additional rejection was also provided per Applicant’s arguments regarding “an attenuator” that have been a similarly ongoing discussion since October 2019.  There are no new rejections or withdrawn rejections in this Examiner Answer since the Appeal 
The Appellant argues that Yoon does not disclose a “light source attenuator”. 
 As was relayed to the applicant’s representative in the Non-Final Rejection of 8/25/2020, the follow up voicemail to the interview of 10/10/2019, interview of 3/27/2020, and in the Advisory action of 4/6/2020, i.e., Yoon’s teaching of the glass slide in figure 1B located between the detector and view cell, and discussed more in [0064] is interpreted as capable of attenuating or capable of acting as an attenuator. 
This interpretation is still the Examiner’s position.
Appellant’s further argue on pages 6 and 7 of their most recent brief that “Appellant submits that light source attenuator should be given its plain meaning, which is not inconsistent with Appellant’s specification” and that “According to Wikipedia an optical attenuator is a device used to reduce the power level of an optical signal’.  In response, absent additionally recited structure, it is still the Examiner’s position that glass is capable of acting as an attenuator.  In an attempt to show the art recognized use of glass as an attenuator the Examiner included the following patents in the previous Non-Final action of 8/25/2020 as examples of where glass can be an acceptable attenuator (See Cooper et al. 2018/0186066, [0016], [0045]; Andrews et al. 2006/0181700 [0386]; Takahashi et al. 5,321,790 teach an optical attenuator made of glass, etc.).  
Appellant then argues that “no where in the specification are any attenuation characteristics of the glass wafer described” and that as a result a glass slide/wafer cannot be considered an attenuator.  Applicant then points to locations in their own 
Appellant also argues that “glass slides that are used in microscopic environments are designed and deployed with the specific purpose of not attenuating light” and “an interpretation of light source attenuator that encompasses microscope glass slides is clearly improper”.  In response, Appellant appears to be arguing an intended use for “some” glass wafers used within microscopic instrumentation but is certainly not applicable to all.  As is pointed out in the Yoon reference at paragraph [0064], Yoon discusses the use of their glass slides to ultimately “get a sufficient light path length…to enhance the signal” in the view cell so it is clear that the glass slides have a purpose and are not as Appellant is arguing “not attenuating light”.
	Regarding Appellant’s arguments regarding the maintained 102 rejection as anticipated by Loon of claim 1, Appellant’s argue that the teachings of Yoon fail to address “among other things a detection chamber comprising a first volume and a 
	In response, the Examiner interpreted a first volume comprising a first immobilized selective binding species to be bead (110) conjugated to Ab (120) (Figure 4) and the Ab is interpreted as being immobilized on the bead and selective as the Ab provides a selective binding species to its corresponding Antigen).  The Examiner interpreted a second immobilized selective binding species to be the group of the conjugated microspheres with the microorganism (105) immobilized thereon (Figure 5) (i.e., they are selective in that only the microorganism binds to them).  The detection chamber is taught by Yoon to be the view cell (Figure 1b) as per [0011] the first and second detectors are taught to be positioned under the light transparent base.  Thus, it appears that all five elements have been taught by Yoon et al. 
	Next Appellant’s states “nowhere in claim 1 or figure 1 does Yoon disclose a first immobilized selective binding species and a second immobilized selective binding species. As was explained above the two populations of immobilized binding species can be seen in Figures 4 and 5.  With respect to the interpretation of “Immobilized” applicant should note the Examiner’s interpretation that because the Ab in the first volume (figure 4) and the microorganism (105) in the second volume has a covalent relationship with the bead and its binding groups, it is thus interpreted to be “immobilized” as opposed to free flowing in solution.  Appellant’s were encouraged to 
	Turning now to Appellant’s arguments regarding the rejection of claim 22.  Appellant’s argue that “Yoon does not disclose an immobilized binding species, merely a bead suspension.” Further that “nowhere does Yoon disclose an immobilized selective binding species immobilized to an inner surface of the detection chamber as claimed”.
	As was relayed in the rejection in the last Non-Final of 8/25/2020, the Examiner would agree the Yoon doesn’t teach immobilizing a binding species to an inner surface of the detection chamber as claimed.  It should be noted that she relied on Weinberger et al. to teach covalently binding various biological molecules (i.e., a first, second, third, etc. selective binding species) to the surface of a biochip/detection chamber.
  	 Yoon et al. does not teach claim 22’s recited “a first immobilized selective binding species immobilized to an inner surface of the detection chamber” and “a second immobilized selective binding species immobilized to the inner surface of the detection chamber”.
Weinberger et al. teach covalently binding various biological molecules (i.e., a first, second, third, etc. selective binding species) to the surface of a biochip/detection chamber and the general microfluidic processing steps thereof (Col 8 lines 35-65, Col. 30 lines 29-36, Col. 32, 99).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the immobilized capture molecules on the surface of biochips as taught by Weinberger et al. within a detection device such as Yoon et al. for the expected benefit of designing microfluidic elements to deliver fluid that can include an 
	With regard to Appellant’s arguments to claims 2-5, 6-8, no additional substantive arguments appear other than a reference back to their earlier arguments regarding claim 1 that are believed to be addressed above.
	Appellant next argues that the rejections of claims 1-8 and 22 in view of Yoon and Weinberger should be overturned on page 13 of their Brief.  It appears that Appellant is arguing that Weinberger et al. does not teach the light source attenuator.  
With regard to claim 1, and should Yoon et al. be deemed not to teach an attenuator, Weinberger et al. teach various well known structures in the prior art known to be capable of optical monitoring including an attenuator (Col. 5, lines 8-15, Col. 6 lines 25-31, Clm 50, Clm 69 etc.).
It is the opinion of the examiner that it would have been obvious to a person of skill in the art at the time the invention was made to have used the attenuator taught by Weinberger et al. within the device of Yoon et al. as reducing a lights optical power is taught by Weinberger et al. to be a well known method for “rendering the substrate compatible with a device for monitoring physiochemical changes of the surface to be detected” (Col. 5 line 1-20).
With regard to Appellant’s arguments to claims 2-8, no additional substantive arguments appear other than a reference back to their earlier arguments regarding claim 1 that are believed to be addressed above.

In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case,  it would have been obvious to a person of skill in the art at the time the invention was made to have used the immobilized capture molecules on the surface of biochips as taught by Weinberger et al. within a detection device such as Yoon et al. for the expected benefit of designing microfluidic elements to deliver fluid that can include an analyte to a specific location on a biochip surface where the analyte is available to interact with a binding element attached to a biochip avoiding historic problems in the art such as excessive sample loss, low resolution, limited throughput, etc (Col. 1, 2). 
Appellant’s additional arguments are not convincing regarding a lack of motivation to combine or a lack of specificity as the Examiner believes the above motivation exists for such a routine, art-recognized step of immobilizing a molecule to a surface of a biochip.


Respectfully submitted,
/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.